IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
TERRY EDWARD ELLISON,
Plaintiff,
vs. No. 3:19-cv-182
RUSTY LONZA, CLAIBORNE

COUNTY, SOUTHERN HEALTH
PARTNERS, JOHN WILSON, JANET
VENABLE,

Defendants.

 

AFFIDAVIT OF RON HAYES

 

Comes now Ron Hayes, after being duly sworn and makes this oath as follows:

1. I am over the age of eighteen and competent to testify in this matter as to my own
personal knowledge.

2 Iam the Chief Deputy of the Claiborne County Sheriff's Office.

3, The Sheriff's Office operates the jail.

4, Terry Edward Ellison was an inmate housed in the Claiborne County Jail.

5. Review of the jail’s records does not show that Mr. Ellison exhausted the jail’s
grievance procedures before filing the present lawsuit,

6. During the timeframe that Mr. Ellison complains that his mail intended for the
criminal court was thrown away, he appeared before the criminal court on April 15, 2019.

7. The Criminal Court for the Eighth Judicial District of Tennessee rotates between

Campbell County, Claiborne County, Fentress County, Scott County, and Union County.

   

Case 3:19-cv-00182-CLC-DCP Document 32-2 Filed 11/05/20 Page 1 of 2 PagelD #144
8. Mr. Hllison’s Apsil 15, 2019 court appearance represented the first time the Criminal
Court returned to Claiborne County since February 25, 2019.

9, Mt, Ellison was represented by attorney Dennis Bailey from May 31, 2018 to June 6,
2019.

id. The Claiborne County Sheriffs Office contracts with Southern Health Partners to
provide medical care for the inmates housed in the jail.

11. ‘The Claiborne County Sheriffs Office relies on and defers to the professional
medical judgment of Southern Health Partners and its medical professionals to render treatment to
the inmates.

12. Any request for medical treatment piven to jail personnel is forwarded to medical
services.

13. During the timeframe that Mr. Ellison complains that his mail was thrown away, the
atea under the control tower was designated for inmates to meet with their attorneys. A corrections
officer cleaned the area daily.

Farther affiant sayeth not.

Mn

Ron Hayes, Chief Deputy Claiborne County
Sheriffs Department

 

SWORN TO AND SUBSCRIBED BEFORE ME this Uday of NMoVvenber _, 2020.

NOTARY PUBLIC

Wi litig

rs <A AR Y,

My Cominission Expires: a aa ACRE = ee a 5 rate 4

bo
quullliry,
3 +
fyz
Bf §9
(53
SOs
wen
“ay

SS
2s

co

PORN eR

Case 3:19-cv-00182-CLC-DCP Document 32-2 Filed 11/05/20 Page 2of2 PagelD #: 145
